Case 3:20-cr-O0069-MPS Document5 Filed 06/17/20 Page 1 of1

UNITED STATES DISTRICT COURT

CONNECTICUT

UNITED STATES OF AMERICA CRIMINAL ACTION NO.

v. 3:20CRO00069 (MPS)

Gehabae Worjloh June 16, 2020

ORDER REDUCING SUPERVISED RELEASE TERM BY TWELVE MONTHS

In accordance with Title 18 U.S.C. §3583(e) (1), Gehabae Worjloh’s
term of supervised release shall be reduced by twelve months,
following his successful completion of Achievement/Commitment/Trust
(ACT) Reentry Court on October 9, 2019. His term of supervised release

shall now conclude on August 16, 2027.

SO ORDERED.

Dated this 16% day of June 2020, at Hartford, Connecticut.

/s/ MICHAEL P. SHEA

 

The Honorable Michael P. Shea
United States District Judge
